Opinion issued December 13, 2018.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-18-00889-CV
                           ———————————
        CINDY THOMPSON, CHARLES THOMPSON AND CC&T
                 INVESTMENTS, LLC, Appellants
                                       V.
                          MAE LANDRY, Appellee


                   On Appeal from the 344th District Court
                          Chambers County, Texas
                      Trial Court Case No. 18DCV0421


                         MEMORANDUM OPINION

      Appellants, Cindy Thompson, Charles Thompson, and CC&T Investments,

LLC, have filed a petition for permissive appeal, seeking to challenge the trial

court’s interlocutory order denying their motion for summary judgment. See TEX.

R. APP. P. 28.3; TEX. CIV. PRAC. & REM. CODE § 51.014(d). We deny the petition.
                                PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                       2